DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to the applicant’s filling on 8/24/21. The claims 1-20 are pending.

Accelerated Examination
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded 
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (US Pub No 2015/0178784) in view of Marra et al. (US Pub No 2015/0261948).

With respect to claim 1, Oliver teaches a system for link-initiated dynamic-mode verification, comprising: 
A dynamic-link verification platform (e.g., web application platform ¶ 0031) comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device, wherein the 5first plurality of programming instructions, when operating on the processor, causes the first computing device to: 
couple a stored verification event from one or more databases to an initiator ID, wherein the initiator ID is an identification marker unique to the stored verification event, and wherein the verification event comprises a host (e.g., database storing unique QR Code ID, teaching initiator ID, to specific property or promotion event relating to a particular sales agent or organization, teaching a host, creating the QR code @ Fig. 3 #310+315 & ¶ 0031-0032); 
10embed the initiator ID into an initiator, wherein the initiator is an interactable object and when interacted with by a mobile computing device, is configured to auto-populate a text message on the mobile computing device (e.g., generate a QR Code, teaching the initiator, with embedded QR Code identifier with each QR Code having a unique ID, @ Fig. 3 #335 & ¶ 0032-0033, and the QR Code is scannable, teaching the initiator being interactable, and auto-populate a text message with parameters @ Fig. 3 #330, Fig. 4 #415 & ¶ 0033 &0037); 
receive the text message from the mobile computing device, the message comprising the initiator ID and metadata about the mobile device (e.g., receiving the SMS message from once the user taps to send the SMS message @ Fig. 4 #420-430 and the message parameters comprising QR Code ID, promo ID, and Reward ID, timestamp, sender phone number, location, ID numbers, codes, etc. teaching the text message comprising the initiator ID and mobile device metadata @ Fig. 4 #445 & ¶ 0037-0038); 
15retrieve a verification rule associated with the initiator ID, wherein the verification rule comprises verification instructions (e.g., the message’s unique QR Code ID is extracted to be used in ; and 
execute the instructions contained in the verification rule, wherein the instructions cause the first computing device to: 
query one or more databases for information confirming [the identity of the owner of] 20the mobile computing device (e.g., user’s phone number, promotional ID, and token are extracted from the text message and saved to the database and parameters relevant to generating the rewards are used in database queries and conditional logic to generate or redirect the browser to the reward page @ ¶ 0043 and performing a check on the user’s phone number to confirm eligibility and for other pre-designated conditions ¶ 0044, 0053 & Fig. 9 #835); and 
send a status notification to the verification event host (e.g., web application may also generate a SMS text message and deliver it to an agent of the distributors, such as a Sales agent, teaching sending a status to the verification event host @ Fig. 7 #720-740 & ¶ 0050).
 Oliver discloses the claimed subject matter as discussed above, especially with respect to querying one or more databases for information confirming a mobile device using reverse lookup to retrieve an owner name and address information (e.g., ¶ 0043-0044  and 0053), but does not explicitly disclose confirming the identity of the owner of 20the mobile computing device.  However, Marra, prior art provided by Applicant on 08/24/2021 as part of the “Accelerated Examination Support Document” with Applicant admitting on page 6, teaches at least the information confirming the identity of the owner of 20the mobile computing device at ¶ 0031.  Examiner respectfully further adds to Applicant’s submission that Marra also teaches an authentication system to comparing received data and stored information kept in a database “to recognize a user account and a user device associated with the account” (¶ 0031) and confirming the user device before sending notification or alerts (¶ 0032).  

With respect to claim 2, Oliver above further teaches wherein the initiator comprises an interactable link to an Internet resource, a scannable QR code, or an NFC beacon (e.g., user scan QR Code @ Fig. 2 & 4 #410).

With respect to claim 3, Oliver above further teaches wherein upon successful verification of the owner using a third party data source, the verification status is saved to a local database (e.g., using API to connect to third party data source to retrieve owner identification and then added to the database along with the time/date @ ¶ 0044).

With respect to claim 4, Oliver above further teaches wherein the one or more databases is a distributed ledger (e.g., web based application with distributed database ¶ 0053).

With respect to claim 5, Oliver above further teaches wherein a status notification comprising an approved status is received by the verification host, the verification host admits entry to a controlled space (e.g., conditional logic determine eligibility for entry ¶ 0053 and deliver status to an agent of the distributors ¶ 0050).



With respect to claim 7, Oliver above further teaches wherein a status notification comprising an approved status is received by the verification host, the verification host completes an ecommerce transaction (e.g., ¶ 0053 & @ Fig. 7).

With respect to claim 8, Oliver above further teaches wherein a status notification comprising a denied status is received by the verification host, the verification host does not complete an ecommerce transaction (e.g., denied entry and send status ¶ 0053).

With respect to claim 9, Oliver above further teaches wherein a status notification comprises a status selected from a multi-level approval status scheme (e.g., multi-level approval status ¶ 0047-0048).

With respect to claim 10, Oliver above further teaches wherein a status notification is also sent to the mobile computing device (e.g., @ Fig. 7 #730-740).

The limitations of claim 11 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

The limitations of claim 12 are substantially similar to claim 2 above, and therefore the claim is likewise rejected.

The limitations of claim 13 are substantially similar to claim 3 above, and therefore the claim is likewise rejected.

The limitations of claim 14 are substantially similar to claim 4 above, and therefore the claim is likewise rejected.

The limitations of claim 15 are substantially similar to claim 5 above, and therefore the claim is likewise rejected.

The limitations of claim 16 are substantially similar to claim 6 above, and therefore the claim is likewise rejected.

The limitations of claim 17 are substantially similar to claim 7 above, and therefore the claim is likewise rejected.

The limitations of claim 18 are substantially similar to claim 8 above, and therefore the claim is likewise rejected.

The limitations of claim 19 are substantially similar to claim 9 above, and therefore the claim is likewise rejected.

The limitations of claim 20 are substantially similar to claim 10 above, and therefore the claim is likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, 
prior art Eisen et al. (US Pub No 2020/0092272) discloses relevant method for using QR code to authenticate user, and 
prior art Pandiarajan et al. (US Pub No 2015/0178721) discloses relevant method for dynamically generating QR codes for use in secure communication between mobile devices.

This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of TWO (2) MONTHS. This application has been granted special status under the accelerated examination program.  Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. Any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU LE/Primary Examiner, Art Unit 2493